DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, “arrangement” in the present application, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “lubrication arrangement” in claims 9-11, 13-16, and 25-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the lubricating fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should depend from claim 10 so that proper antecedent basis for the term is provided.
Claim 17 recites “a second wheel support surface” thereby implying a first wheel support surface. However, the claim does not recite a first wheel support which leaves the scope of the claim indefinite as it is unclear if the claim includes the first wheel support surface implied by the recitation of a second wheel support surface.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ennis (US 8,215,476).
 	Ennis shows a correlator system for guiding a vehicle with a first wheel on a first lateral side of the vehicle and a second wheel on a second lateral side of the vehicle onto a vehicle conveyor 102 with a conveyor axis. The system includes a correlator 100 with a receiving end and a conveyor-interfacing end that is aligned with the axis of the vehicle conveyor. The correlator 100 includes a first wheel support surface defined either by a support with a plurality of rollers thereon (see column 4, lines 25-35) or by a slide plate 206 under belt 112’. The first wheel support surface is positioned to support a first wheel of the vehicle as the wheel rolls thereon from the receiving end towards the conveyor-interfacing end. Guide structures 110’/110” are positioned to guide the first wheel of the vehicle laterally during rolling of the first wheel on the first wheel support surface from the receiving end towards the conveyor-interfacing end. The first wheel support surface has a surface region with surface properties selected such that a coefficient of friction between the surface region and tire rubber is sufficiently low to prevent the wheel from having sufficient traction on the surface region to enable climbing of the wheel onto the at least one guide structure. In the case of the slide plate 206, the coefficient of friction between the tire rubber and the slide plate is lowered by the belt 112’ sliding on the slide plate. In the case of the rollers, the coefficient of friction between the tire rubber and the roller support is lowed by the rollers which provide low rolling friction with an inherent coefficient lower than .02.   
A second wheel support surface positioned defined either by a plurality of rollers or by a side plate 206 under belt 112” to support the second wheel. The second wheel support surface supports the second wheel as the first wheel rolls from the receiving end of the correlator towards the conveyor-interfacing end of the correlator. The second wheel support surface has a surface region having surface properties selected such that a coefficient of friction between the surface region and tire rubber is sufficiently low to prevent the second wheel from having sufficient traction on the surface region to enable climbing of the first wheel onto the at least one guide structure. As is the case with the first wheel support surface, in the case of the slide plate 206, the coefficient of friction between the tire rubber and the slide plate is lowered by the belt 112” sliding on the slide plate. In the case of the rollers, the coefficient of friction between the tire rubber and the roller support is lowed by the rollers which provide low rolling friction with an inherent coefficient lower than .02.   
As described above, Ennis shows all the structure required by claims 1-4 and 17-20.
Claims 1-4, 6-7, 17-20, and 22-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Bianco (US 7,571,682).
 	Bianco shows a correlator system for guiding a vehicle with a first wheel on a first lateral side of the vehicle and a second wheel on a second lateral side of the vehicle onto a vehicle conveyor 12 with a conveyor axis. The system includes a correlator 13/14 with a receiving end and a conveyor-interfacing end that is aligned with the axis of the vehicle conveyor. The correlator includes a first wheel support surface defined either by a support with a plurality of rollers 14. The first wheel support surface is positioned to support a first wheel of the vehicle as the wheel rolls thereon from the receiving end towards the conveyor-interfacing end. Guide structures 13 are positioned to guide the first wheel of the vehicle laterally during rolling of the first wheel on the first wheel support surface from the receiving end towards the conveyor-interfacing end. The first wheel support surface has a surface region with surface properties selected such that a coefficient of friction between the surface region and tire rubber is sufficiently low to prevent the wheel from having sufficient traction on the surface region to enable climbing of the wheel onto the at least one guide structure. This is because the coefficient of friction between the tire rubber and the roller support is lowed by the rollers which provide low rolling friction with an inherent coefficient lower than .02.   
A second wheel support surface positioned defined either by a roller support with a plurality of rollers 15. The second wheel support surface supports the second wheel as the first wheel rolls from the receiving end of the correlator towards the conveyor-interfacing end of the correlator. The second wheel support surface has a surface region having surface properties selected such that a coefficient of friction between the surface region and tire rubber is sufficiently low to prevent the second wheel from having sufficient traction on the surface region to enable climbing of the first wheel onto the at least one guide structure. As is the case with the first wheel support surface, the coefficient of friction between the tire rubber and the roller support is lowed by the rollers which provide low rolling friction with an inherent coefficient lower than .02.   
As described above, Bianco shows all the structure required by claims 1-4 and 17-20.
	In regard to the limitations of claims 6-7 and 22-23, it should be noted that the rollers 14/15 may be supported by UHMW polyethylene sleeve bearings (see column 7, lines 40-45). As such, the surface regions are made at least partially of UHMW polyethylene polymer as required by the claims.
Allowable Subject Matter
Claims 13-16 and 28-30 are allowed.
Claims 5, 8-12, 21, and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651